Citation Nr: 1437784	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-31 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for service connected insomnia.

3.  Entitlement to an initial disability evaluation in excess of 10 percent for service connected left shoulder sprain.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to September 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and a November 2011 decision of the VA RO in St. Petersburg, Florida.  

In his substantive appeals, the Veteran requested a hearing before a member of the Board, but in July 2014, the Veteran, through his appointed representative, submitted written notification that he was withdrawing his request for a personal hearing.  

The issues of entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's service connected insomnia and left shoulder sprain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) of 40 decibels or greater; auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test less than 94 percent.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2013).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The record reflects that the Veteran's military occupational specialty during his service in the United States Marines was a machine gunner.  Accordingly, exposure to loud noise in service is conceded.  

The Veteran's service treatment records indicate that the Veteran's hearing was first tested in April 2005 as part of an examination to determine his fitness for duty.  At that time, puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 5, 0, 0, 0, and 0 decibels respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 5, 5, 0, 0, and 5 decibels respectively.  

The Veteran's hearing was tested again at the time of his enlistment in September 2005.  At that time, puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 5, 5, 0, and 0 decibels respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 10, 5, 5, and 5 decibels respectively.  

The Veteran's hearing was tested three times prior to separation from service in July 2009, with evidence of a threshold shift since his enlistment.  

The first time the Veteran's hearing was tested, puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 35, 25, 5, 15, and 10 decibels respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 30, 15, 20, 15, and 15 decibels respectively.  

The second time the Veteran's hearing was tested, puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 25, 25, 15, 15, and 15 decibels respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 30, 10, 15, and 25 decibels respectively.  

The third time the Veteran's hearing was tested, puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 25, 25, 10, 10, and 10 decibels respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 25, 20, 10, 5, and 15 decibels respectively.  

The Veteran also complained at his separation examination of noticeable hearing loss.

However, when the Veteran's bilateral hearing was tested at an October 2011 VA examination, puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 20, 10, 10, and 10 decibels respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 20, 15, 15, and 20 decibels respectively.  Speech recognition scores on the Maryland CNC test were 100 percent in both ears.  Thus the Veteran does not meet the criteria for a hearing loss disability as defined by 38 C.F.R. § 3.385.  

There is no evidence in the Veteran's VA outpatient treatment records that any other audiological testing was performed by VA, and the Veteran has not reported receiving treatment from a private audiologist.  

A claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In this case, although the Veteran's in-service exposure to acoustic trauma is conceded and the Veteran's hearing appears to have changed during his period of service, as evidenced by a threshold shift, his current hearing is within normal limits and does not meet the regulatory criteria for a hearing loss disability.  Accordingly, entitlement to service connection for bilateral hearing loss must be denied at this time.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  
REMAND

As noted above, the Veteran is also seeking entitlement to higher disability ratings for his service connected insomnia and left shoulder strain.

The Veteran was last afforded a VA examination of these disabilities in October 2011, and he has alleged that they have worsened since that time.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  

Accordingly, on remand, the Veteran should be scheduled for new VA examinations of his insomnia and left shoulder disability.

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's most recent VA outpatient treatment records with his claims file.

2. Once this is done, the RO should schedule the Veteran for VA examinations of both his insomnia and left shoulder disability.  The examiners should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


